            Case 1:20-cv-01285-JLT Document 3 Filed 09/14/20 Page 1 of 4



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EULALIA BUENO CAMARGO,                            )   Case No.: 1:20-cv-1285 JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S MOTION
                                                       )   TO PROCEED IN FORMA PAUPERIS
13          v.                                         )   (Doc. 2)
                                                       )
14   ANDREW SAUL,                                      )   ORDER DIRECTING THE CLERK TO ISSUE
     Commissioner of Social Security,                  )   SUMMONS, SOCIAL SECURITY CASE
15                                                     )   DOCUMENTS, AND SCHEDULING ORDER
                    Defendant.                         )
16                                                     )
                                                       )
17
18          Eulalia Bueno Camargo seeks to proceed in forma pauperis with an action for judicial review of
19   the administrative decision denying Social Security benefits. Pending before the Court are the
20   complaint and the motion to proceed in forma pauperis. (Docs. 1, 2) For the following reasons, the
21   Court finds issuance of the new case documents is appropriate.
22   I.     Proceeding in forma pauperis
23          The Court may authorize the commencement of an action without prepayment of fees “by a
24   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
25   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court
26   reviewed the financial status affidavit (Doc. 2), and finds the requirements of 28 U.S.C. § 1915(a) are
27   satisfied. Therefore, Plaintiff’s request to proceed in forma pauperis is GRANTED.
28   ///

                                                           1
            Case 1:20-cv-01285-JLT Document 3 Filed 09/14/20 Page 2 of 4



1    II.    Screening Requirement

2           When an individual seeks to proceed in forma pauperis, the Court is required to review the

3    complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

4    fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

5    who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim is

6    frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether or

7    not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

8    25, 32-33 (1992).

9    III.   Pleading Standards

10          General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

11   pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

12   claim showing the pleader is entitled to relief; and … a demand for the relief sought, which may

13   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). The purpose of the

14   complaint is to give the defendant fair notice of the claims, and the grounds upon which the complaint

15   stands. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

16          Rule 8 does not require detailed factual allegations, but it demands more than an
            unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
17          labels and conclusions or a formulaic recitation of the elements of a cause of action
            will not do. Nor does a complaint suffice if it tenders naked assertions devoid of
18          further factual enhancement.

19   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

20   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

21   268 (9th Cir. 1982). The Court clarified further,

22          [A] complaint must contain sufficient factual matter, accepted as true, to “state a
            claim to relief that is plausible on its face.” [Citation]. A claim has facial plausibility
23          when the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. [Citation]. The
24          plausibility standard is not akin to a “probability requirement,” but it asks for more
            than a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a
25          complaint pleads facts that are “merely consistent with” a defendant’s liability, it
            “stops short of the line between possibility and plausibility of ‘entitlement to relief.’
26
27   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

28   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

                                                          2
            Case 1:20-cv-01285-JLT Document 3 Filed 09/14/20 Page 3 of 4



1    conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

2    complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

3    203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

4    IV.    Discussion and Analysis

5           Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

6    benefits. (Doc. 1) The Court may have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides:

7           Any individual, after any final decision of the Commissioner made after a hearing to
            which he was a party, irrespective of the amount in controversy, may obtain a review of
8           such decision by a civil action commenced within sixty days after the mailing to him of
            such decision or within such further time as the Commissioner may allow. Such action
9           shall be brought in the district court of the United States for the judicial district in
            which the plaintiff resides, or has his principal place of business . . . The court shall
10          have power to enter, upon the pleadings and transcript of the record, a judgment
            affirming, modifying, or reversing the decision of the Commissioner of Social Security,
11          with or without remanding the cause for a rehearing.

12   Id. Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be

13   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h).

14          Plaintiff asserts the Appeals Council issued a notice denying a request for review of the ALJ’s

15   decision on July 29, 2020. (Doc. 1 at 2) Thus, the complaint was to be filed within sixty-five days, or

16   no later than October 2, 2020. Because Plaintiff initiated this action by filing a complaint prior to that

17   date, the request for judicial review was timely under 42 U.S.C. § 405(g).

18   V.     Conclusion and Order

19          Plaintiff’s complaint states a cognizable claim for review of the administrative decision denying

20   Social Security benefits. Based upon the foregoing, the Court ORDERS:

21          1.      Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;

22          2.      The Clerk of Court is DIRECTED to issue summons as to Andrew Saul, Commissioner

23   of Social Security;

24          3.      The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

25   Documents, including the Scheduling Order, Order regarding Consent, the Consent Form, and USM-

26   285 Forms;

27          4.      The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and this

28   order upon the defendant as directed by Plaintiff in the USM Forms; and

                                                         3
            Case 1:20-cv-01285-JLT Document 3 Filed 09/14/20 Page 4 of 4



1           5.      After service, the matter will remain stayed pursuant to General Order 615, until the

2    administrative record is filed or further order of the Court lifting the stay.

3
4    IT IS SO ORDERED.

5       Dated:     September 11, 2020                            /s/ Jennifer L. Thurston
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           4
